DAVIDSON, Judge,
dissenting.
One of the elements necessary to constitute the offense of passing a forged instrument — of which offense this appellant stands convicted — is knowledge on the part of the passer that the instrument was forged. Hanks v. State, 56 S.W. 922; Narsingle v. State, 91 Tex. Cr. R. 617, 240 S.W. 556; Tarwater v. State, 160 Tex. Cr. R. 59, 267 S.W. 2d 410.
*578I have been unable to find a line of testimony in this record showing that appellant knew that the check was a forgery.
Acording to the state’s testimony, appellant passed the check under circumstances ordinarily attendant upon the passage of a perfectly valid check.
The appellant denied that he passed the check.
There was evidence that appellant’s brother forged and passed the check.
The facts are not sufficient to support this conviction, and I respectfully dissent to the affirmance of a conviction not supported or authorized by the evidence.